Citation Nr: 0204117	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  02-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant's character of discharge for the period 
of service from June 2, 1959 to May 16, 1961, is a bar to 
receipt of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The appellant had active service from June 1959 to May 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Milwaukee, Wisconsin, which determined that the 
appellant's character of discharge is a bar to receipt of VA 
benefits.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The appellant served in the United States Army from June 
1959 to May 1961, at which time he was discharged under other 
than honorable conditions.

3.  During military service, the appellant was twice 
convicted by a Special Court-Martial for offenses including 
wrongful appropriation of a military vehicle and operating a 
military vehicle while intoxicated; he was confined to hard 
labor for a total of 215 days.

4.  During military service, the appellant engaged in willful 
and persistent misconduct, and there is no evidence that the 
appellant was insane at the time he committed the misconduct.



CONCLUSION OF LAW

The character of the appellant's discharge for a period of 
service from June 2, 1959 to May 16, 1961, is a bar to his 
receipt of VA benefits.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5107, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.12 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had active military service with the United 
States Army from June 1959 to May 1961.  His discharge from 
service was under other than honorable conditions.  According 
to his service records, the circumstances leading to his 
discharge included problems associated with intoxication.  
The appellant maintains that he was a casual drinker prior to 
service, but he began drinking heavily during service after 
he witnessed a German soldier attempt suicide.  He also 
maintains that a private doctor recently told him that he had 
post-traumatic stress disorder (PTSD) as a result of that 
incident.  As such, the appellant is requesting VA benefits.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."  The VCAA 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  38 U.S.C.A § 5100 (West Supp. 
2001).    

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).  In that regard, the Board finds that the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim, as reflected by letters 
from the RO dated in September 1999, Administrative Decisions 
dated in July 2000 and February 2001, and a Statement of the 
Case issued in October 2001.  There is no indication that 
there are any outstanding records pertinent to this appeal.  
Moreover, as the outcome of this appeal pertains to the 
character of the appellant's discharge, and not a current 
medical disorder, a VA examination or medical opinion is not 
necessary in this case.  In short, the Board finds that the 
requirements under the VCAA are met, and the Board will 
proceed with appellate review.  

The history of this appeal is as follows.  The appellant had 
active military service with the United States Army from June 
1951 to May 1971.  During that time, the appellant was twice 
convicted by a Special Court-Martial for offenses including 
wrongful appropriation of a military vehicle, damaging a 
military vehicle, operating a military vehicle while 
intoxicated, and intoxication while on duty; he was confined 
to hard labor for a total of 215 days, from July 12, 1960 to 
February 11, 1961.  The first Special Court-Martial order was 
issued on April 21, 1960, and the second Special Court-
Martial Order was issued on July 23, 1960.  In September 
1960, the appellant's security clearance was revoked.  In 
April 1961, the appellant was approved for an undesirable 
discharge.  Upon discharge from service in May 1961, the 
appellant's discharge was characterized as other than 
honorable.  In May 1961, the appellant applied for review of 
his discharge, but in July 1961, the Army Discharge Review 
Board determined that he was properly discharged, and denied 
his request for a change in the type and nature of his 
discharge.  

Following service separation, in August 1999, the appellant 
filed a claim for service connection for PTSD.  In a July 
2000 Administrative Decision, the RO determined that the 
appellant's actions during service demonstrate willful and 
persistent misconduct.  As such, the RO concluded that the 
appellant's discharge was issued under dishonorable 
conditions, which is a bar to VA benefits.  The RO informed 
the appellant that he was entitled to health care under 
Chapter 17 for any disabilities determined to be service-
connected. 

In November 2000, the appellant provided testimony at a 
hearing held at the RO.  The appellant testified that he was 
a jeep driver/messenger during service, and was stationed in 
Germany.  He confirmed that he was accused of stealing a jeep 
during service, and causing damage to the jeep.  The hearing 
officer asked the appellant if there was any particular 
incident that may have caused his behavior, and the appellant 
described an incident in which he witnessed a soldier cut his 
own throat.  He was not sure if the soldier died, as he left 
when it happened.  The appellant stated that this incident 
contributed to a change in his behavior, and caused him to 
start drinking much more than before.  The appellant also 
testified that the beer in Germany was very strong, and that 
he drank 50 or 60 bottles at a time.  The appellant stated 
that he had recently been treated by a psychiatrist, at which 
time he recalled the incident with the German soldier.  He 
did not recall the name of the other American soldier who was 
with him at the time.

Following the hearing, in February 2001, the RO confirmed the 
prior determination that the appellant's military service was 
dishonorable, and does not entitle him to VA benefits.

According to the law, benefits are not payable where the 
former service member was discharged or released under 
conditions including under dishonorable conditions, unless it 
is found that the person was insane at the time of committing 
the offense causing the discharge or release.  38 C.F.R. 
§ 3.12(b).  A discharge or release because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d).  Willful and 
persistent misconduct includes a discharge under other than 
honorable conditions.  If it is determined that the discharge 
was issued because of a minor offense, however, such offense 
will not be considered willful and persistent if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action.  38 C.F.R. 
§ 3.1(n); see also 38 C.F.R. § 3.301.

The Board has carefully reviewed the circumstances of the 
appellant's service, and finds that the appellant's character 
of discharge is a bar to his receipt of VA benefits.  It is 
clear from the evidence of record that the appellant was 
discharged under other than honorable conditions for reasons 
including conviction by two Special Court-Martials, which 
were based on intoxication while on duty, intoxication while 
operating a military vehicle, and misappropriation of a 
military vehicle.  Moreover, the Board has reviewed numerous 
statements in the appellant's service personnel records 
regarding his in-service conduct.  Those statements confirm 
the problems caused by the appellant's drinking in service, 
and are consistent with the appellant's testimony that he 
began drinking heavily in service.  Along with those 
statements, there is substantial documentation regarding the 
appellant's actions during service, and the Board finds that 
these actions constituted willful and persistent misconduct.  
As such, the appellant's discharge is considered under 
dishonorable conditions, and VA benefits are not payable.  
See 38 C.F.R. § 3.12(b), (d).

The Board acknowledges the appellant's testimony that his 
drinking began when he saw a German soldier possibly attempt 
suicide.  The Board also acknowledges the appellant's 
statement at his hearing that a psychiatrist has told him 
that he had post-traumatic stress disorder from that 
incident.  In this regard, the Board reiterates that benefits 
are not payable where the former service member was 
discharged or released under conditions including under 
dishonorable conditions, unless it is found that the person 
was insane at the time of committing the offense causing the 
discharge or release.  38 C.F.R. § 3.12(b).  

To the extent that the appellant may be indicating that he 
was not mentally sound during service, the records indicate 
that the appellant underwent a psychiatric examination during 
service in March 1961.  The appellant was described as "a 
sullen and resentful individual" who was well oriented in 
all spheres.  His mood and affect were within normal limits, 
and the examiner commented that "no evidence of mental 
illness [was] seen."  It was noted that the appellant 
related "poor motivation for service and a continuous 
general dislike for it."  It was further noted that he 
excused his "repeated episodes of drunken driving" by 
saying that he never took anyone along while driving drunk.  
The diagnosis was emotional instability reaction, chronic, 
severe.  In conclusion, the examiner indicated that the 
appellant had the mental capacity to understand and 
participate in board proceedings. 

In light of the foregoing, the Board finds that the 
appellant's actions during service constituted willful and 
persistent misconduct, and there is no evidence that he was 
insane at the time he committed the actions leading to his 
discharge.  See 38 C.F.R. § 3.12(b).  In conclusion, the 
Board finds that the character of the appellant's discharge 
is a bar to receipt of VA benefits.  To the extent that the 
appellant wishes to pursue a claim for service connection for 
post-traumatic stress disorder (or some other disorder) for 
the limited purposes of receiving VA medical care under 
Chapter 17, he may do so.  However, as discussed above, his 
character of discharge is a bar to receipt of VA compensation 
benefits.  

The Board emphasizes that despite the above finding, the 
Board is making no determination as to the official record of 
the appellant's discharge, which is in the sole purview of 
the Department of the Army.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994) (any disagreement that a claimant may have 
with a discharge classification must be raised with the Army 
Board for Correction of Military Records, not with the VA).


ORDER

The character of the appellant's discharge for the period of 
service from June 2, 1959 to May 16, 1961, is a bar to 
receipt of Department of Veterans Affairs benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

